DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 11/11/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crevenat (20190348804, examiner will rely on PCT filing date)
 Regarding claim 1. Crevenat teaches a spacing-assured gas discharge tube assembly [fig 1-4] having a breakdown voltage potentially altered by electrostatic fields [¶84 max tolerable voltage] associated with adjacent structures [implicit, because ¶50 shows gas tube assembly can be utilize to protect a circuit board, thus circuit board can an adjacent structure], said spacing-assured gas discharge tube assembly comprising: 
a tube body [body of 4] configured to provide the breakdown voltage; a first lead [lead for 15]; a second lead [lead for 16]; 
and an electrostatic spacing shield [20] disposed at least partially around the tube body, said shield being formed of a non-conductive material [see abstract insulating resin], 
said shield being configured to prevent close physical proximity of the adjacent structures, thereby reducing potential alteration of the breakdown voltage [¶70, implicit assembly makes it possible for statistical dispersion, thus, Crevenat teaches placing 101 in a location that does not cause damage to adjacent parts, in this case a PCB e.g.].

Regarding claim 2. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 1, said tube body having a gas therein configured to ionize at the breakdown voltage [internal gas ionizes even before breakdown voltage], said tube body including a first endcap [8] provided with a first conductor [15], said tube body [13 and 16 respectively], said gas being disposed between the first and second conductors [gas is in 4].

Regarding claim 3. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 1, said shield being separable from the tube body [20 is shown separated from 4].

Regarding claim 4. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 3, said shield being elastic [claim 9, epoxy resin, i.e. plastic].

Regarding claim 5. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 4, said being formed of a plastic tubing [claim 9, epoxy resin, i.e. plastic].

Regarding claim 6. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 3, said shield including a tubular wall that has a wall length [i.e. wall that makes up 20].

Regarding claim 7. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 6, said tube body including a first endcap [8] provided with a first conductor [i.e. 15], said tube body including a second endcap [12] provided with a second conductor [16 coupled to 12], said tube body presenting a gap chamber [chamber in 4] defined along a tube length between the endcaps, with the wall length [walls that make up 4 are substantially the same length as tube length].

Regarding claim 8. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 6, said shield continuously circumscribing the tube body along the wall length [see 20 surrounds 4].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Crevenat 
Regarding claim 9. Crevenat teaches the spacing-assured gas discharge tube assembly of claim 3, except for said shield presenting a minimum wall thickness being at least 0.030 inch. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a threshold value to a specific magnitude in order to drive circuit towards design requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Claims 10-20 rejected under 35 U.S.C. 103 as being unpatentable over Harvey (20150194864) in view of Crevenat 
Regarding claim 10. Harvey teaches a motor controller for an electric motor [fig 1-6 for controller on 48 for 16], said motor controller comprising: a printed circuit board [i.e. 48].  
While teaches Harvey teaches a motor controller for an electric device that includes a form of static protection [¶22]. Harvey does not explicitly mention a spacing-assured gas discharge tube assembly installed on the printed circuit board, said spacing-assured gas discharge tube assembly having a breakdown voltage potentially altered by electrostatic fields associated with adjacent structures, wherein the spacing-assured gas discharge tube assembly includes - a tube body configured to provide the breakdown voltage, and an electrostatic spacing shield surrounding at least part of the tube body, said shield being configured to prevent close physical proximity of the adjacent structures, thereby reducing potential alteration of the breakdown voltage.
Crevenat teaches a spacing-assured gas discharge tube assembly [fig 1-4] installed on the printed circuit board [i.e. for a PCB ¶50], said spacing-assured gas discharge tube assembly having a breakdown voltage [¶84 max tolerable voltage] potentially altered by electrostatic fields associated with adjacent structures [implicit, because ¶50 shows gas tube assembly can be utilize to protect a circuit board, thus circuit board can an adjacent structure], wherein the spacing-assured gas discharge tube assembly includes - a tube body [body of 4] configured to provide the breakdown voltage, and an electrostatic spacing shield [20] surrounding at least part of the tube body, said shield being configured to prevent close physical proximity of the adjacent structures, thereby reducing potential alteration of the breakdown voltage [¶70, implicit assembly makes it possible for statistical dispersion, thus, Crevenat teaches placing 101 in a location that does not cause damage to adjacent parts, in this case a PCB e.g.].
thus It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the discharge tube assembly of Crevenat into Harvey’s motor, not only to provide static protection, but also can facilitate the installation of the two functions on an item of equipment to be protected against transient overvoltages [¶7]. 

Regarding claim 11. Harvey as modified teaches the motor controller of claim 10, said spacing-assured gas discharge tube assembly further including first and second leads extending from the tube body [lead for 15 and 16 Crevenat]. 

Regarding claim 12. Harvey as modified teaches the motor controller of claim 11, said first lead being associated with a power source, said second lead being associated [¶38 Crevenat it is understood that leads are associated with helping to establish potential difference since the leads help secure electrodes 10 and 11].

Regarding claim 13. Harvey as modified teaches the motor controller of claim 10, said tube body having a gas therein configured to ionize at the breakdown voltage [internal gas ionizes even before breakdown voltage Crevenat], said tube body including a first endcap [8 Crevenat] provided with a first conductor [15 Crevenat], said tube body including a second endcap provided with a second conductor [13 and 16 respectively Crevenat], said gas being disposed between the first and second conductors [gas is in 4 Crevenat].

Regarding claim 14. Harvey as modified teaches the motor controller of claim 10, further comprising: an electronic component [49B Harvey] installed on the printed circuit board, with the adjacent structures including the electronic component.

[20 is shown separated from 4 Crevenat].

Regarding claim 16. Harvey as modified teaches the motor controller of claim 15, said shield being formed of a plastic tubing [claim 9, epoxy resin, i.e. plastic Crevenat].

Regarding claim 17. Harvey as modified teaches the motor controller of claim 15, said shield including a tubular wall that has a wall length [i.e. wall that makes up 20 Crevenat]. 

Regarding claim 18. Harvey as modified teaches the motor controller of claim 17, said tube body including a first endcap provided with a first conductor [8 and 15 Crevenat], said tube body including a second endcap [12 Crevenat] provided with a second conductor [16 coupled to 12 Crevenat], said tube body presenting a gap chamber [chamber in 4 Crevenat] defined along a tube length between the endcaps, with the wall length of the shield being approximately equal to the tube length [walls that make up 4 are substantially the same length as tube length Crevenat].

Regarding claim 19. Harvey as modified teaches the motor controller of claim 17, said shield continuously circumscribing [has been interpreted as surrounding] the tube body along the wall length [see 20 surrounds 4 Crevenat]. 

Regarding claim 20. Harvey as modified teaches the motor controller of claim 15, except for said shield presenting a minimum wall thickness being at least 0.030 inch. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a threshold value to a specific magnitude in order to drive circuit towards design requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839